DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	The Applicants arguments and filed in the Appeal Brief filed on 3/1/21 have been fully considered and they have been found persuasive. However they are moot in view of new grounds of rejection, the reasons set forth below. 

Allowable Subject Matter
Claims 21-27 and 34-41 are allowed.
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts of record whether taken individually or in combination fail to teach or render obvious receiving an input from the user via the user interface to save the email message at the storage location or at a user-selected storage location.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent 

Claims 28 and 42-45, 47-48 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kelley US (7,328,244).
	Regarding claim 28, Kelley teaches a non-transitory computer readable storage medium having stored thereon a computer program for saving an email, the computer program comprising instructions that: cause a processor to scan at least one of a subject line and a body of an email message for a topic identifier (see Fig. 3, column 6 lines 39-44, the receiver determines whether or not the mail shall be placed in different electronic folders corresponding to the category identifier included in the e-mail header 201), the email message residing within an email program (see Fig. 3, column 6 lines 47-49, the mail is downloaded from server 20 at step 202); cause the processor to determine a storage location on an electronic storage medium for the email message based on the topic identifier, the storage location independent of the email program (see column 6 lines 39-51); and cause the processor to save the email message at the storage location (see Fig. 3, column 6 lines 47-51, If the receiver elects to receive the mail in categories, the mail is downloaded from server 20 at step 202. The mail is placed in the electronic folders or storage sites corresponding to the category identifier imbedded in the header of the e-mail message 204).
Regarding claim 42, Kelley teaches a non-transitory computer readable storage medium having stored thereon a computer program for saving emails comprising instructions that:  cause a processor to monitor and identify outbound emails from an unassociated email program (see claim 1, see Fig. 3, column 6 lines 39-44, outbound emails from a first user are monitored at a receiver); cause the processor to determine a storage location on an electronic storage medium for each identified email based on a topic identifier in each identified email, the storage location independent of the email (see column 6 lines 39-51); and cause the processor to save the identified email to the storage location (see Fig. 3, column 6 lines 47-51, If the receiver elects to receive the mail in categories, the mail is downloaded from server 20 at step 202. The mail is placed in the electronic folders or storage sites corresponding to the category identifier imbedded in the header of the e-mail message 204).  
Regarding claim 43, Kelley teaches wherein the computer program instructions further cause the processor to prompt a user with a suggested name for saving an identified email (see column 6 lines 25-38). 
Regarding claim 44, Kelly teaches wherein the computer program instructions further cause the processor to allow a user to interrupt the program to prevent saving of the identified email (see column 6 lines 8-11).   
Regarding claim 45, Kelley teaches wherein the computer program instructions further cause the processor to monitor incoming emails into the unassociated email program and to store the incoming emails to the electronic storage medium (see claim 1, see Fig. 3, column 6 lines 39-44).  
Regarding claim 47, Kelley teaches wherein the computer program instructions further cause the processor to assign a name to the identified email (see column 6 lines 11-24).  
Regarding claim 48, Kelley teaches wherein the computer program instructions further cause the processor to generate the name from a characteristic of the identified email (see column 6 lines 11-24).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 31, 33 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley US (7,328,244) and in further view of Parry et al US (20030233411 – Applicant IDS).
Regarding claim 31, Kelley teaches all the limitations of claim 28 from which claim 31 depends on however they fail to explicitly teach prompting a user to save the email as further recited in the claim.  Conversely Parry et al teaches such limitations; wherein the computer program instructions further cause the processor to prompt a user on a user interface to save the email message at the storage location (see paragraph [0060], For instance, upon selecting the Document Management Option associated with the saving of the e-mail and/or any attachments thereto, the intermediary program may prompt the user to enter the path and file name to which the e-mail and/or attachments should be saved).  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined the teachings of Kelley with the prompting of a user to save an email as taught by Parry et al. The motivation for this would have been to easily archive and manage emails (see paragraph [0007]).
Regarding claims 33 and 46, Kelley teaches all the limitations of claim 28 and 42 from which claims 33 and 46 respectively depends on however they fail to explicitly teach converting a file format as further recited in the claim.  Conversely Parry et al teaches such limitations; wherein the computer program instructions further cause the processor to convert an electronic file format of the email message into an electronic file format different from a default electronic file format used by the email program (see paragraph [0011], In those instances where the information stripped by the post daemon is not in an Internet compatible format the post daemon may convert the information to an Internet compatible format using various programming codes). Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined the teachings of .

Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley US (7,328,244) and in further view of “ExLife – inbox, outbox, folder assistant [Ornic USA, LLC” – Applicant IDS (hereafter referred to as ExLife).
Regarding claim 29 Kelley teaches all the limitations of claim 28 from which claim 29 respectively depends on.  However they fail to teach generating a name based on a date as further recited in the claim.  Conversely ExLife teaches such limitations; wherein the computer program instructions further cause the processor to generate a name for the email message based on at least a date of the email message (see pg. 2 – save message).  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined the teachings of Kelley and the file name consisting of a date as taught by ExLife.  The motivation for this would have been easily manage email messages both automatically and manually (see pg. 1). 
Regarding claim 30, Kelley further teaches wherein the computer program instructions further cause the processor to prompt a user to edit the generated name for the email message (see column 6 lines 25-38).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478